DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 5 objected to because of the following informalities:  
In claim 5 on lines 5-6 discloses “a second conductive portion located between the two second conductive portions”. The Examiner assumed the limitation should have been --a second channel portion--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the input electrode of the eighth transistor" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-9, 11-13, 16-18, 21-22, 24, 27-28, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2019/0304374 A1).

Claim 1, Wang (Fig. 1-18) discloses a display substrate (SUB; Fig. 3), comprising: 
a substrate (SUB; Fig. 3) and a gate driving circuit (40 and 50; Fig. 1; Fig. 4, 8, and 10) provided on the substrate (SUB; Fig. 3); 
the gate driving circuit (Fig. 4, 8, and 10) includes: 
a frame start signal line (FLM_E; Fig. 2), a clock signal line (CLK_E2; Fig. 2, 4, 8, and 10), an inverted clock signal line (CLK_E1; Fig. 2, 4, 8, and 10), a first level signal line (VGL; Fig. 4, 8, and 10), a second level signal line (VGH; Fig. 4, 8, and 10), and a plurality of shift register units (STE1-STE2; Fig. 2, STE1’-STE2’; Fig. 7, STE1”-STE2”; Fig. 9), 
wherein each of the plurality of shift register units (STE1-STE2; Fig. 2, STE1’-STE2’; Fig. 7, STE1”-STE2”; Fig. 9) includes a plurality of transistors (TE1-TE12; Fig. 2), the plurality of transistors (TE1-TE12; Fig. 2) at least include a first transistor (TE12; Fig. 2), a second transistor (TE8; Fig. 2), and a third transistor (TE9; Fig. 2), an active layer (Paragraph [0081]) of the first transistor (TE12; Fig. 4), an active layer (Paragraph [0081]) of the second transistor (TE8; Fig. 2) and an active layer (Paragraph [0081]) of the third transistor (TE9; Fig. 4) are formed by a continuous first semiconductor layer (Fig. 4; wherein shows doted region as a continuous first semiconductor layer for the transistors TE12, TE9, and TE8), the first semiconductor layer (Fig. 4; wherein shows doted region as a continuous first semiconductor layer for the transistors TE12, TE9, and TE8) extends along a first direction (Fig. 4; wherein shows doted region for the transistors TE12, TE9, and TE8 extends along a horizontal direction); 
the first semiconductor layer (Fig. 4; wherein shows doted region as a continuous first semiconductor layer for the transistors TE12, TE9, and TE8) includes at least three channel portions (Paragraph [0081]; wherein discloses channel region for each transistor) corresponding to the first transistor (TE12; Fig. 4), the second transistor (TE8; Fig. 4) and the third transistor (TE9; Fig. 4), and a conductive portion (Paragraph [0081]; wherein discloses junction) provided between adjacent channel portions (Fig. 4), the at least three channel portions (Fig. 4; Paragraph [0081]; wherein channel is formed for each transistor) are arranged along the first direction (Fig. 4; wherein shows doted region for the transistors TE12, TE9, and TE8 extends along a horizontal direction), transistors (TE12, TE9, and TE8; Fig. 4) corresponding to the adjacent channel portions Paragraph [0081] are coupled to each other through a corresponding conductive portion (Paragraph [0089]).  

Claim 5, Wang (Fig. 1-18) discloses wherein the active layer of the first transistor (TE12; Fig. 4) includes two first conductive portions (Paragraph [0089]; wherein discloses first and second electrodes) arranged opposite to each other along the first direction (Fig. 4; wherein figure shows a horizontal direction), and a first channel portion (Paragraph [0081]; wherein discloses a channel portion) located between the two first conductive portions (Paragraph [0089]; wherein discloses first and second electrodes); 
the active layer of the second transistor (TE8; Fig. 4) includes two second conductive portions (Paragraph [0089]; wherein discloses first and second electrodes) arranged opposite to each other along the first direction (Fig. 4; wherein figure shows a horizontal direction), and a second conductive portion (Paragraph [0081]; wherein discloses a channel portion; see Claim Objection above) located between the two second conductive portions (Paragraph [0089]; wherein discloses first and second electrodes); 
the active layer of the third transistor (TE9; Fig. 4) includes two third conductive portions (Paragraph [0089]; wherein discloses first and second electrodes) arranged opposite to each other along the first direction (Fig. 4; wherein figure shows a horizontal direction), and a third channel portion (Paragraph [0081]; wherein discloses a channel portion) located between the two third conductive portions (Paragraph [0089]; wherein discloses first and second electrodes); 
the third channel portion (TE9; Fig. 4) is located between the first channel portion (TE12; Fig. 4) and the second channel portion (TE8; Fig. 4), and the first conductive portion and the third conductive portion (Paragraph [0089]; wherein discloses first and second electrodes) located between the first channel portion (TE12; Fig. 4) and the third channel portion (TE9; Fig. 4) are coupled to each other (Fig. 4), and the second conductive portion and the third conductive portion (Paragraph [0089]; wherein discloses first and second electrodes) located between the second channel portion (TE8; Fig. 4) and the third channel portion (TE9; Fig. 4) are coupled to each other (FIG. 4).  

Claim 8, Wang (Fig. 1-18) discloses wherein the first level signal line (VGL; Fig. 4, 8, and 10) extends along the first direction (Fig. 4, 8, and 10; wherein figure shows signal line VGL extends along the vertical direction); 
the plurality of transistors (TE1-TE12; Fig. 2) further include a fourth transistor (TE11; Fig. 2 and 4) and a sixth transistor (TE7; Fig. 2 and 4) respectively coupled to the first level signal line (VGL; Fig. 4), and an orthographic projection of one electrode of the fourth transistor (TE11; Fig. 4) coupled to the first level signal line (VGL; Fig. 4) on the substrate (SUB; Fig. 3) and an orthographic projection of one electrode of the sixth transistor (TE7; Fig. 4) coupled to the first level signal line (VGL; Fig. 4) on the substrate (SUB; Fig. 3) have a first overlapping area (Fig. 4) with an orthographic projection of the first level signal line (VGL; Fig. 4) on the substrate (SUB; Fig. 3), the one electrode of the fourth transistor (TE11; Fig. 4) and the one electrode of the sixth transistor (TE7; Fig. 4) both are directly coupled to the first level signal line (VGL; Fig. 4) through a first via hole (Fig. 4; see box with x) provided in the first overlapping area (Fig. 4).  

Claim 9, Wang (Fig. 1-18) discloses wherein an orthographic projection (Fig. 4) of a fourth channel portion (Paragraph [0081]; wherein discloses a channel of each transistor TE1-TE12) included in the fourth transistor (TE11; Fig. 4) on the substrate (SUB; Fig. 3), and an orthographic projection (Fig. 4) of a sixth channel portion (Paragraph [0081]; wherein discloses a channel of each transistor TE1-TE12) included in the sixth transistor (TE7; Fig. 4) are both located within a same side (Fig. 4; wherein figure shows transistors TE11 and TE7 are arranged on the same side of signal line VGL) of the orthographic projection (Fig. 4) of the first level signal line (VGL; Fig. 4) on the substrate (SUB; Fig. 3); or 
wherein the orthographic projection of the fourth channel portion included in the fourth transistor on the substrate is located at a first side of the orthographic projection of the first level signal line on the substrate, the orthographic projection of the sixth channel portion of the sixth transistor on the substrate is located at a second side of the orthographic projection of the first level signal line on the substrate, the first side and the second side are opposite to each other.  

Claim 11, Wang (Fig. 1-18) discloses wherein a first overlapping area formed by the one electrode of the fourth transistor (TE11; Fig. 4) and the first level signal line (VGL; Fig. 4) is independent from (Fig. 4; wherein figure shows respective connection for transistors TE11 and TE7 with signal line VGL) a first overlapping area formed by the one electrode of the sixth transistor (TE7; Fig. 4) and the first level signal line (VGL; Fig. 4).  

Claim 12, Wang (Fig. 1-18) discloses wherein the shift register unit (STEi; Fig. 4) includes a gate driving signal output terminal (Ei; Fig. 4), and the plurality of transistors (TE1-TE12; Fig. 2 and 4) include a seventh transistor (TE2; Fig. 2 and 4) and an eighth transistor (TE1; Fig. 2 and 4) arranged along the first direction (Fig. 4; wherein figure shows transistor arranged in vertical direction), an output electrode of the seventh transistor (TE2; Fig. 4; Paragraph [0063]) and an output electrode of the eighth transistor (TE1; Fig. 4; Paragraph [0062]) are both coupled to the gate driving signal output terminal (Ei; Fig. 2 and 4); 
the seventh transistor (TE2; Fig. 2 and 4) is used to control the gate driving signal output terminal (Ei; Fig. 2 and 4) to output a valid level (VGL; Fig. 2 and 4; Fig. 17 and 18; wherein figure 17 and 18 shows P-type pixel circuit which is enabled (turns on) when a low level signal (VGL) is apply to gate electrode), the eighth transistor (TE1; Fig. 2 and 4) is used to control the gate driving signal output terminal (Ei; Fig. 2 and 4) to output an invalid level (VGH; Fig. 2 and 4; Fig. 17 and 18; wherein figure 17 and 18 shows P-type pixel circuit which is disabled (turns off) when a high level signal (VGH) is apply to gate electrode).  

Claims 13 and 22, Wang (Fig. 1-18) discloses wherein an input electrode of the seventh transistor (TE2; Fig. 4) includes a plurality of first input electrode patterns arranged along the first direction (Fig. 4; wherein figure shows a plurality of electrodes of transistor TE2 with in active area; wherein figure shows electrodes arranged in vertical direction), and a plurality of second input electrode patterns (Fig. 4; wherein figure shows a second electrode of transistor TE2 connected between active area and signal VGL) located on the same side of the plurality of first input electrode patterns (Fig. 4; wherein figure shows a plurality of electrode of TE2 connected to connected to VGL on same side) and respectively connected to the plurality of first input electrode patterns (Fig. 4; wherein figure shows a second electrode of transistor TE2 connected between active area and signal VGL); 
the output electrode of the seventh transistor (TE2; Fig. 4) includes a plurality of first output electrode patterns (Fig. 4; wherein figure shows a plurality of output electrodes of transistor TE2 with in active area), and a plurality of second output electrode patterns (Fig. 4; wherein figure shows a second output electrode of transistor TE2 connected between active area and output Ei) located on the same side of the plurality of first output electrode patterns (Fig. 4; wherein figure shows a plurality of output electrodes of TE2 connected to connected to output Ei on same side) and respectively coupled to the plurality of first output electrode patterns (Fig. 4; wherein figure shows a second output electrode of transistor TE2 connected between active area and output Ei), the first output electrode patterns and the first input electrode patterns are alternately arranged (Fig. 4; wherein figure shows output and input electrodes are alternately arranged); 
a gate electrode of the seventh transistor (TE2; Fig. 4) includes a plurality of fourth gate patterns (Fig. 4; wherein figure shows a plurality of gate patterns in active area), and a plurality of fifth gate patterns (Fig. 4; wherein figure shows a second gate electrode of transistor TE2 connected between active area and node N2) located on the same side of the plurality of fourth gate patterns (Fig. 4; wherein figure shows a plurality of gate electrodes of TE2 connected to connected to node N2 on same side) and respectively coupled to the plurality of fourth gate patterns (Fig. 4; wherein figure shows a gate electrodes of transistor TE2 connected between active area and node N2), each of the plurality of fourth gate patterns (Fig. 4; wherein figure shows gate electrode arranged between first input electrode and first output electrodes) is located between an adjacent first input electrode pattern and an adjacent first output electrode pattern (Fig. 4; wherein figure shows a plurality of electrodes of transistor TE2 with in active area); 
an orthographic projection of the gate electrode of the eighth transistor (TE1; Fig. 4) on the substrate (SUB; Fig. 3) is located between an orthographic projection of the input electrode (Fig. 4; wherein figure shows electrodes of transistor TE1 connected to signal VGH) of the eighth transistor (TE1; Fig. 4) on the substrate (SUB; Fig. 3) and the orthographic projection of the output electrode (Fig. 4; wherein figure shows electrodes of TE1 connected to output Ei) of the eighth transistor (TE1; Fig. 4) on the substrate (SUB; Fig. 3), a first output electrode pattern of the seventh transistor (TE2; Fig. 4; wherein figure shows top output electrode closest to TE1) closest to the gate electrode of the eighth transistor (TE1; Fig. 4; wherein figure shows gate electrode of TE1 closest to TE2) is multiplexed as the output electrode of the eighth transistor (TE2; Fig. 4); 
the first input electrode pattern (TE1; Fig. 4), the first output electrode pattern (TE1; Fig. 4), the fourth gate pattern (TE1; Fig. 4), the gate electrode of the eighth transistor (TE2; Fig. 4), and the input electrode of the eighth transistor (TE2; Fig. 4) all extend along a second direction (Fig. 4; wherein figure shows electrodes of transistors TE1 and TE2 extending in horizontal direction), and the second direction intersects the first direction (Fig. 4; wherein first direction is the vertical direction and second direction is horizontal direction).  

Claims 16 and 27, Wang (Fig. 1-18) discloses wherein the gate driving circuit (Fig. 11) further comprises a frame start signal line (FLM_S; Fig. 11); 
the plurality of transistors (TS1-TS8; Fig. 11) further include a fourth transistor (TS5; Fig. 11), a fifth transistor (TS3; Fig. 11), a sixth transistor (TS4; Fig. 11), a seventh transistor (TS2; Fig. 11), and an eighth transistor (TS1; Fig. 11); 
a gate electrode of the first transistor (TS8; Fig. 11) is coupled to the clock signal line (CLK_S2; Fig. 11), an input electrode of the first transistor (TS8; Fig. 11) is coupled to the frame start signal line (FLM_S; Fig. 11), and an output electrode of the first transistor (TS8; Fig. 11) is coupled to a gate electrode of the fifth transistor (TS3; Fig. 11); 
an input electrode of the fifth transistor (TS3; Fig. 11) is coupled to the clock signal line (CLK_S2; Fig. 11), and an output electrode of the fifth transistor (TS3; Fig. 11) is coupled to an output electrode of the fourth transistor (TS5; Fig. 11); 
a gate electrode of the fourth transistor (TS5; Fig. 11) is coupled to the clock signal line (CLK_S2; Fig. 11), an input electrode of the fourth transistor (TS5; Fig. 11) is coupled to the first level signal line (VGL; Fig. 11), and the output electrode of the fourth transistor (TS5; Fig. 11) is coupled to the gate electrode of the eighth transistor (TS1; Fig. 11); 
an input electrode of the eighth transistor (TS1; Fig. 11) is coupled to the second level signal line (VGH; Fig. 11), and an output electrode of the eighth transistor (TS1; Fig. 11) is coupled to the gate driving signal output terminal (S0; Fig. 11); 
an gate electrode of the seventh transistor (TS2; Fig. 11) is coupled to the output electrode of the sixth transistor (TS4; Fig. 11), an input electrode of the seventh transistor (TS2; Fig. 11) is coupled to the inverted clock signal input terminal (CLK_S1; Fig. 11), and an output electrode of the seventh transistor (TS2; Fig. 11) is coupled to the gate driving signal output terminal (S0; Fig. 11); 
a gate electrode of the sixth transistor (TS4; Fig. 11) is coupled to the first level signal line (VGL; Fig. 11), and an input electrode of the sixth transistor (TS4; Fig. 11) is coupled to the output electrode of the first transistor (TS8; Fig. 11); 
a gate electrode of the second transistor (TS6; Fig. 11) is coupled to the output electrode of the fourth transistor (TS5; Fig. 11), an input electrode of the second transistor (TS6; Fig. 11) is coupled to the second level signal line (VGH; Fig. 11), and an output electrode of the second transistor (TS6; Fig. 11) is coupled to the input electrode of the third transistor (TS7; Fig. 11); 
a gate electrode of the third transistor (TS7; Fig. 11) is coupled to the inverted clock signal line (CLK_S1; Fig. 11), and an output electrode of the third transistor (TS7; Fig. 11) is coupled to the input electrode of the sixth transistor (TS4; Fig. 11); 
the shift register unit (STS0; Fig. 11) further includes: 
a first capacitor (CS1; Fig. 11), a first electrode plate of the first capacitor (CS1; Fig. 11) is coupled to the gate electrode of the eighth transistor (TS1; Fig. 11), and a second electrode plate of the first capacitor (CS1; Fig. 11) is coupled to the second level signal line (VGH; Fig. 11); and, 
a second capacitor (CS2; Fig. 11), a first electrode plate of the second capacitor (CS2; Fig. 11) is coupled to the gate electrode of the seventh transistor (TS2; Fig. 11), and a second electrode plate of the second capacitor (CS2; Fig. 11) is coupled to the gate driving signal output terminal (S0; Fig. 11).  

Claim 17, Wang (Fig. 1-18) discloses wherein the clock signal line (CLK_E1; Fig. 4), the inverted clock signal line (CLK_E2; Fig. 4) and the second level signal line (VGH; Fig. 4) are arranged in sequence (Fig. 4; wherein figure shows sequence of signal lines) along a direction (Fig. 4; wherein direction is horizontal) close to the display area (20; Fig. 1); 
along the first direction (Fig. 4; wherein first direction is horizontal), the third transistor (TE9; Fig. 4) is located between the first transistor (TE12; Fig. 4) and the second transistor (TE8; Fig. 4); 
the fourth transistor (TE11; Fig. 4) is located at a side of the first transistor (TE12; Fig. 4; wherein figure shows transistor TE11 is at a first side of transistor TE12) away from the second level signal line (VGH; Fig. 4; wherein figure TE11 is arranged away from VGH); 
the fifth channel portion of the fifth transistor (TS3; Fig. 12) is located between the first channel portion of the first transistor (TS8; Fig. 12) and the fourth channel portion of the fourth transistor (TS5; Fig. 12), and the orthographic projection of the input electrode of the fifth transistor (TS3; Fig. 12) on the substrate (SUB; Fig. 3) is located between the orthographic projection of the first channel portion of the first transistor (TS8; Fig. 12) on the substrate (SUB; Fig. 12) and the orthographic projection of the fifth channel portion of the fifth transistor (TS5; Fig. 12) on the substrate (SUB; Fig. 12); 
the common connection terminal (N3; Fig. 2; Fig. 4; wherein figure shows a T shaped electrode connecting TE11, TE10, and TE8) includes the gate electrode of the second transistor (TE8; Fig. 4 and 2), the output electrode of the fifth transistor (TE10; Fig. 4) is coupled to the gate electrode of the second transistor (TE8; Fig. 4 and 2) through the first conductive connection portion (N3; Fig. 2; Fig. 4; wherein figure shows a T shaped electrode connecting TE11, TE10, and TE8), and the first conductive connection portion (N3; Fig. 2; Fig. 4; wherein figure shows a T shaped electrode connecting TE11, TE10, and TE8) extends along the first direction (Fig. 4; wherein electrode as shown extends in both horizontal and vertical directions); 
the first level signal line (VGL; Fig. 4) is located at a side of the fourth channel portion of the fourth transistor (TE11; Fig. 4) away from the second level signal line (VGH; Fig. 4), and the orthographic projection of the first level signal line (VGL; Fig. 4) on the substrate (SUB; Fig. 3) is located between (Fig. 4; wherein figure shows VGL signal line is between TE11 and TE7) the orthographic projection of the fourth channel portion of the fourth transistor (TE11; Fig. 4) on the substrate (SUB; Fig. 3) and the orthographic projection of the sixth channel portion of the sixth transistor (TE7; Fig. 4) on the substrate (SUB; Fig. 3); 
the eighth transistor (TE1; Fig. 4) and the seventh transistor (TE2; Fig. 4) are located at a side of the sixth transistor (TE7; Fig. 4) away from the first level signal line (VGL; Fig. 4; wherein figure shows VGL connected to TE7 which opposite to side where TE1 and TE2 are located).  

Claim 18, Wang (Fig. 1-18) discloses wherein the shift register unit (STS0; Fig. 11 and 12) further comprises a third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) coupled to the second level signal line (VGH; Fig. 12), and a fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) for coupling the gate electrode of the eighth transistor (SS1 and TS1; Fig. 12) and the gate electrode of the second transistor (TS6; Fig. 12), the third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) and the fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) both extend along the second direction (Fig. 12; wherein figure shows both electrode extending in horizontal direction); 
the second electrode plate of the first capacitor (CS1; Fig. 12) extends along the second direction (Fig. 12; wherein figure shows electrode of CS1 extending in horizontal direction), and an orthographic projection of one end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) on the substrate (SUB; Fig. 3) and the orthographic projection of the third conductive connecting portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) on the substrate (SUB; Fig. 3) have a fifth overlapping area (Fig. 12; wherein figure shows electrode of CS1 overlapping with electrode connected between VGH and transistors TS6), and the end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the third conductive connecting portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) is coupled to the third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) through at least one fifth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the fifth overlapping area (Fig. 12; wherein figure shows electrode of CS1 overlapping with electrode connected between VGH and transistors TS6); 
an orthographic projection of one end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the input electrode of the eighth transistor (TS1; Fig. 12) on the substrate (SUB; Fig. 3) and the orthographic projection of the input electrode of the eighth transistor (TS1; Fig. 12) on the substrate (SUB; Fig. 3) have a sixth overlapping area (Fig. 12; wherein figure shows electrode of capacitor CS1 over lapping gate electrode of transistor TS1), the end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the input electrode of the eighth transistor (TS1; Fig. 12) is coupled to the input electrode of the eighth transistor (TS1; Fig. 12) through at least one sixth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the sixth overlapping area (Fig. 12; wherein figure shows electrode of capacitor CS1 over lapping gate electrode of transistor TS1); 
an orthographic projection of the second electrode plate of the first capacitor (CS1; Fig. 2) on the substrate (SUB; Fig. 3) at least partially overlaps the orthographic projection of the fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) on the substrate (SUB; Fig. 3), and the fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) is multiplexed as the first electrode plate of the first capacitor (CS1; Fig. 12); or 
wherein the second electrode plate of the second capacitor (CS2; Fig. 12) is located at a side of the seventh channel portion of the seventh transistor (TS2; Fig. 12) away from the first level signal line (VGL; Fig. 12); 
the orthographic projection of the second electrode plate of the second capacitor (CS2; Fig. 12) on the substrate (SUB; Fig. 3) and the orthographic projection of the output electrode of the seventh transistor (TS2; Fig. 12) on the substrate (SUB; Fig. 3) have a seventh overlapping area (Fig. 12; wherein figure shows overlapping between CS2 and transistor TS2 output electrode), the second electrode plate of the second capacitor (CS2; Fig. 12) is coupled to the output electrode of the seventh transistor (TS2; Fig. 12) through a seventh via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the seventh overlapping area (Fig. 12; wherein figure shows overlapping between CS2 and transistor TS2 output electrode); 
the gate electrode of the seventh transistor (TS2; Fig. 12) is multiplexed as the first electrode plate of the second capacitor (CS2; Fig. 12); or 
wherein the shift register unit (Fig. 12) further comprises a fifth conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3) and extending along the second direction (Fig. 12; wherein figure shows electrode extending in horizontal direction); 
the sixth transistor (TS4; Fig. 12) includes a sixth active pattern (TS4; Fig. 12), the sixth active pattern (TS4; Fig. 12) extends along the first direction (Fig. 12; wherein figure shows active region of TS4 extending in vertical direction), and the sixth active pattern (TS4; Fig. 12) includes two sixth conductive portions (Fig. 12; wherein figure shows source and drain electrodes for transistor TS4) arranged opposite to each other along the first direction (Fig. 12; wherein figure shows active region of TS4 extending in vertical direction), and a sixth channel portion (Fig. 12; wherein figure shows gate electrode for transistor TS4 above the channel portion) located between the two sixth conductive portions (Fig. 12; wherein figure shows source and drain electrodes for transistor TS4), the orthographic projection of the input electrode of the sixth transistor (TS4; Fig. 12) on the substrate (SUB; Fig. 12) and the orthographic projection of one of the sixth conductive portions (TS4; Fig. 12) on the substrate (SUB; Fig. 3) have an eighth overlapping area (Fig. 12; wherein figure shows overlapping between electrode of transistor TS4 and electrode connecting transistors TS6, TS8, and TS3), the input electrode of the sixth transistor (TS4; Fig. 12) is coupled to one of the sixth conductive portions (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3)  through an eighth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the eighth overlapping area (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3), and the orthographic projection of the output electrode of the sixth transistor (TS4; Fig. 12) on the substrate (SUB; Fig. 3) and the orthographic projection of the other of sixth conductive portions (Fig. 12; wherein figure shows electrode connecting TS4 and TS2) on the substrate (SUB; Fig. 3) have a ninth overlapping area (Fig. 12; wherein figure shows electrode connecting TS4 and TS2), and the output electrode of the sixth transistor (TS4; Fig. 12) is coupled to the other of sixth conductive portions (Fig. 12; wherein figure shows electrode connecting TS4 and TS2) through a ninth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the ninth overlapping area (Fig. 12; wherein figure shows electrode connecting TS4 and TS2); 
the input electrode of the sixth transistor (TS4; Fig. 12) is respectively coupled to the output electrode of the first transistor (TS8; Fig. 12) and the gate electrode of the fifth transistor (TS3; Fig. 12) through the fifth conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3).  

Claim 21, Wang (Fig. 1-18) discloses a display substrate (SUB; Fig. 3), comprising: 
a substrate (SUB; Fig. 3), and a gate driving circuit (40 and 50; Fig. 1; Fig. 4, 8, and 10) provided on the substrate (SUB; Fig. 3); 
the gate driving circuit (Fig. 4, 8, and 10) includes: 
a frame start signal line (FLM_E; Fig. 2), a clock signal line (CLK_E2; Fig. 2, 4, 8, and 10), an inverted clock signal line (CLK_E1; Fig. 2, 4, 8, and 10), a first level signal line (VGL; Fig. 4, 8, and 10), a second level signal line (VGH; Fig. 4, 8, and 10), and a plurality of shift register units (STE1-STE2; Fig. 2, STE1’-STE2’; Fig. 7, STE1”-STE2”; Fig. 9), the frame start signal line (FLM_E; Fig. 2), the clock signal line (CLK_E2; Fig. 2, 4, 8, and 10), the inverted clock signal line (CLK_E1; Fig. 2, 4, 8, and 10), the first level signal line (VGL; Fig. 4, 8, and 10) and the second level signal lines (VGH; Fig. 4, 8, and 10) all extend along the first direction (Fig. 4; wherein figure shows CLK_E1, CLK_E2, VGH, VGH all extending in vertical direction); 
each of the shift register unit (STEi; Fig. 4) includes a gate driving signal output terminal (Ei; Fig. 4), each of the shift register unit (STEi; Fig. 4) includes a plurality of transistors (TE1-TE12; Fig. 2 and 4), and the plurality of transistors (TE1-TE12; Fig. 2 and 4) include a seventh transistor (TE2; Fig. 2 and 4) and an eighth transistor (TE1; Fig. 2 and 4) arranged along the first direction (Fig. 4; wherein figure shows transistor arranged in vertical direction); 
the seventh transistor (TE2; Fig. 4) includes a seventh transistor input electrode pattern (Paragraph [0062]; wherein discloses a first electrode), a seventh transistor output electrode pattern (Paragraph [0062]; wherein discloses a second electrode), and a seventh transistor gate pattern (Paragraph [0062]; wherein discloses a second electrode), an orthographic projection of the seventh transistor gate pattern (TE1; Fig. 4) on the substrate (SUB; Fig. 3) is located between the orthographic projection of the input electrode pattern of the seventh transistor (Paragraph [0062]; wherein discloses a first electrode) on the substrate (SUB; Fig. 3) and the orthographic projection of the seventh transistor output electrode pattern (Paragraph [0062]; wherein discloses a second electrode) on the substrate (SUB; Fig. 3), the eighth transistor (TE2; Fig. 4) includes an eighth transistor input electrode pattern (Paragraph [0063]; wherein discloses a second electrode) and an eighth transistor output electrode pattern (Paragraph [0063]; wherein discloses a first electrode) and an eighth transistor gate pattern (Paragraph [0063]; wherein discloses a gate electrode), the orthographic projection of the eighth transistor gate pattern (TE2; Fig. 4) on the substrate (SUB; Fig. 3) is located between the orthographic projection of the eighth transistor input electrode pattern (Paragraph [0063]; wherein discloses a second electrode) on the substrate (SUB; Fig. 3) and the orthographic projection of the eighth transistor output electrode pattern (Paragraph [0063]; wherein discloses a first electrode) on the substrate (SUB; Fig. 3), and the seventh transistor output electrode pattern (Paragraph [0062]; wherein discloses a second electrode) is multiplexed as the eighth transistor output electrode pattern (Paragraph [0063]; wherein discloses a first electrode); 
the seventh transistor input electrode pattern (TE1; Fig. 4), the seventh transistor output electrode pattern (TE1; Fig. 4), the seventh transistor gate pattern (TE1; Fig. 4), the eighth transistor input electrode pattern (TE2; Fig. 4), and the eighth transistor gate pattern (TE2; Fig. 4), all extend along a second direction (Fig. 4; wherein figure shows electrodes of transistors TE1 and TE2 extending in horizontal direction), and the second direction intersects the first direction (Fig. 4; wherein first direction is the vertical direction and second direction is horizontal direction);  
the seventh transistor output electrode pattern (TE2; Fig. 4; Paragraph [0063]) and the eighth transistor output electrode pattern the (TE1; Fig. 4; Paragraph [0062]) are both coupled to the gate driving signal output terminal (Ei; Fig. 2 and 4); 
the seventh transistor (TE2; Fig. 2 and 4) is used to control the gate driving signal output terminal (Ei; Fig. 2 and 4) to output a valid level (VGL; Fig. 2 and 4; Fig. 17 and 18; wherein figure 17 and 18 shows P-type pixel circuit which is enabled (turns on) when a low level signal (VGL) is apply to gate electrode), the eighth transistor (TE1; Fig. 2 and 4) is used to control the gate driving signal output terminal (Ei; Fig. 2 and 4) to output an invalid level (VGH; Fig. 2 and 4; Fig. 17 and 18; wherein figure 17 and 18 shows P-type pixel circuit which is disabled (turns off) when a high level signal (VGH) is apply to gate electrode).  

Claim 24, Wang (Fig. 1-18) discloses wherein each of the plurality of transistors (TE1-TE12; Fig. 2) at least include a first transistor (TE12; Fig. 2), a second transistor (TE8; Fig. 2), and a third transistor (TE9; Fig. 2), an active layer (Paragraph [0081]) of the first transistor (TE12; Fig. 4), an active layer (Paragraph [0081]) of the second transistor (TE8; Fig. 2) and an active layer (Paragraph [0081]) of the third transistor (TE9; Fig. 4) are formed by a continuous first semiconductor layer (Fig. 4; wherein shows doted region as a continuous first semiconductor layer for the transistors TE12, TE9, and TE8), the first semiconductor layer (Fig. 4; wherein shows doted region as a continuous first semiconductor layer for the transistors TE12, TE9, and TE8) extends along a first direction (Fig. 4; wherein shows doted region for the transistors TE12, TE9, and TE8 extends along a horizontal direction); 
the first semiconductor layer (Fig. 4; wherein shows doted region as a continuous first semiconductor layer for the transistors TE12, TE9, and TE8) includes at least three channel portions (Paragraph [0081]; wherein discloses channel region for each transistor) corresponding to the first transistor (TE12; Fig. 4), the second transistor (TE8; Fig. 4) and the third transistor (TE9; Fig. 4), and a conductive portion (Paragraph [0081]; wherein discloses junction) provided between adjacent channel portions (Fig. 4), the at least three channel portions (Fig. 4; Paragraph [0081]; wherein channel is formed for each transistor) are arranged along the first direction (Fig. 4; wherein shows doted region for the transistors TE12, TE9, and TE8 extends along a horizontal direction), transistors (TE12, TE9, and TE8; Fig. 4) corresponding to the adjacent channel portions Paragraph [0081] are coupled to each other through a corresponding conductive portion (Paragraph [0089]).  

Claim 28, Wang (Fig. 1-18) discloses wherein along a direction (Fig. 4; wherein direction is horizontal) close to the display area (20; Fig. 1), the clock signal line (CLK_E1; Fig. 4), the inverted clock signal line (CLK_E2; Fig. 4) and the second level signal line (VGH; Fig. 4) are arranged in sequence (Fig. 4; wherein figure shows sequence of signal lines); 
along the first direction (Fig. 4; wherein first direction is horizontal), the third transistor (TE9; Fig. 4) is located between the first transistor (TE12; Fig. 4) and the second transistor (TE8; Fig. 4); 
the fourth transistor (TE11; Fig. 4) is located at a side of the first transistor (TE12; Fig. 4; wherein figure shows transistor TE11 is at a first side of transistor TE12) away from the second level signal line (VGH; Fig. 4; wherein figure TE11 is arranged away from VGH); 
the fifth channel portion of the fifth transistor (TS3; Fig. 12) is located between the first channel portion of the first transistor (TS8; Fig. 12) and the fourth channel portion of the fourth transistor (TS5; Fig. 12), and the orthographic projection of the input electrode of the fifth transistor (TS3; Fig. 12) on the substrate (SUB; Fig. 3) is located between the orthographic projection of the first channel portion of the first transistor (TS8; Fig. 12) on the substrate (SUB; Fig. 12) and the orthographic projection of the fifth channel portion of the fifth transistor (TS5; Fig. 12) on the substrate (SUB; Fig. 12); 
the common connection terminal (N3; Fig. 2; Fig. 4; wherein figure shows a T shaped electrode connecting TE11, TE10, and TE8) includes the gate electrode of the second transistor (TE8; Fig. 4 and 2), the output electrode of the fifth transistor (TE10; Fig. 4) is coupled to the gate electrode of the second transistor (TE8; Fig. 4 and 2) through the first conductive connection portion (N3; Fig. 2; Fig. 4; wherein figure shows a T shaped electrode connecting TE11, TE10, and TE8), and the first conductive connection portion (N3; Fig. 2; Fig. 4; wherein figure shows a T shaped electrode connecting TE11, TE10, and TE8) extends along the first direction (Fig. 4; wherein electrode as shown extends in both horizontal and vertical directions); 
the first level signal line (VGL; Fig. 4) is located at a side of the fourth channel portion of the fourth transistor (TE11; Fig. 4) away from the second level signal line (VGH; Fig. 4), and the orthographic projection of the first level signal line (VGL; Fig. 4) on the substrate (SUB; Fig. 3) is located between (Fig. 4; wherein figure shows VGL signal line is between TE11 and TE7) the orthographic projection of the fourth channel portion of the fourth transistor (TE11; Fig. 4) on the substrate (SUB; Fig. 3) and the orthographic projection of the sixth channel portion of the sixth transistor (TE7; Fig. 4) on the substrate (SUB; Fig. 3); 
the eighth transistor (TE1; Fig. 4) and the seventh transistor (TE2; Fig. 4) are located at a side of the sixth transistor (TE7; Fig. 4) away from the first level signal line (VGL; Fig. 4; wherein figure shows VGL connected to TE7 which opposite to side where TE1 and TE2 are located); or 
wherein the shift register unit (STS0; Fig. 11 and 12) further comprises a third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) coupled to the second level signal line (VGH; Fig. 12), and a fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) for coupling the gate electrode of the eighth transistor (SS1 and TS1; Fig. 12) and the gate electrode of the second transistor (TS6; Fig. 12), the third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) and the fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) both extend along the second direction (Fig. 12; wherein figure shows both electrode extending in horizontal direction); 
the second electrode plate of the first capacitor (CS1; Fig. 12) extends along the second direction (Fig. 12; wherein figure shows electrode of CS1 extending in horizontal direction), and an orthographic projection of one end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) on the substrate (SUB; Fig. 3) and the orthographic projection of the third conductive connecting portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) on the substrate (SUB; Fig. 3) have a fifth overlapping area (Fig. 12; wherein figure shows electrode of CS1 overlapping with electrode connected between VGH and transistors TS6), and the end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the third conductive connecting portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) is coupled to the third conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistor TS6 and signal line VGH) through at least one fifth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the fifth overlapping area (Fig. 12; wherein figure shows electrode of CS1 overlapping with electrode connected between VGH and transistors TS6); 
an orthographic projection of one end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the input electrode of the eighth transistor (TS1; Fig. 12) on the substrate (SUB; Fig. 3) and the orthographic projection of the input electrode of the eighth transistor (TS1; Fig. 12) on the substrate (SUB; Fig. 3) have a sixth overlapping area (Fig. 12; wherein figure shows electrode of capacitor CS1 over lapping gate electrode of transistor TS1), the end of the second electrode plate of the first capacitor (CS1; Fig. 12) close to the input electrode of the eighth transistor (TS1; Fig. 12) is coupled to the input electrode of the eighth transistor (TS1; Fig. 12) through at least one sixth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the sixth overlapping area (Fig. 12; wherein figure shows electrode of capacitor CS1 over lapping gate electrode of transistor TS1); 
an orthographic projection of the second electrode plate of the first capacitor (CS1; Fig. 2) on the substrate (SUB; Fig. 3) at least partially overlaps the orthographic projection of the fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) on the substrate (SUB; Fig. 3), and the fourth conductive connection portion (Fig. 12; wherein figure shows electrode connected between gate of TS6 and TS1) is multiplexed as the first electrode plate of the first capacitor (CS1; Fig. 12); or 
wherein the second electrode plate of the second capacitor (CS2; Fig. 12) is located at a side of the seventh channel portion of the seventh transistor (TS2; Fig. 12) away from the first level signal line (VGL; Fig. 12); 
the orthographic projection of the second electrode plate of the second capacitor (CS2; Fig. 12) on the substrate (SUB; Fig. 3) and the orthographic projection of the output electrode of the seventh transistor (TS2; Fig. 12) on the substrate (SUB; Fig. 3) have a seventh overlapping area (Fig. 12; wherein figure shows overlapping between CS2 and transistor TS2 output electrode), the second electrode plate of the second capacitor (CS2; Fig. 12) is coupled to the output electrode of the seventh transistor (TS2; Fig. 12) through a seventh via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the seventh overlapping area (Fig. 12; wherein figure shows overlapping between CS2 and transistor TS2 output electrode); 
the gate electrode of the seventh transistor (TS2; Fig. 12) is multiplexed as the first electrode plate of the second capacitor (CS2; Fig. 12); or 
wherein the shift register unit (Fig. 12) further comprises a fifth conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3) and extending along the second direction (Fig. 12; wherein figure shows electrode extending in horizontal direction); 
the sixth transistor (TS4; Fig. 12) includes a sixth active pattern (TS4; Fig. 12), the sixth active pattern (TS4; Fig. 12) extends along the first direction (Fig. 12; wherein figure shows active region of TS4 extending in vertical direction), and the sixth active pattern (TS4; Fig. 12) includes two sixth conductive portions (Fig. 12; wherein figure shows source and drain electrodes for transistor TS4) arranged opposite to each other along the first direction (Fig. 12; wherein figure shows active region of TS4 extending in vertical direction), and a sixth channel portion (Fig. 12; wherein figure shows gate electrode for transistor TS4 above the channel portion) located between the two sixth conductive portions (Fig. 12; wherein figure shows source and drain electrodes for transistor TS4), the orthographic projection of the input electrode of the sixth transistor (TS4; Fig. 12) on the substrate (SUB; Fig. 12) and the orthographic projection of one of the sixth conductive portions (TS4; Fig. 12) on the substrate (SUB; Fig. 3) have an eighth overlapping area (Fig. 12; wherein figure shows overlapping between electrode of transistor TS4 and electrode connecting transistors TS6, TS8, and TS3), the input electrode of the sixth transistor (TS4; Fig. 12) is coupled to one of the sixth conductive portions (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3)  through an eighth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the eighth overlapping area (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3), and the orthographic projection of the output electrode of the sixth transistor (TS4; Fig. 12) on the substrate (SUB; Fig. 3) and the orthographic projection of the other of sixth conductive portions (Fig. 12; wherein figure shows electrode connecting TS4 and TS2) on the substrate (SUB; Fig. 3) have a ninth overlapping area (Fig. 12; wherein figure shows electrode connecting TS4 and TS2), and the output electrode of the sixth transistor (TS4; Fig. 12) is coupled to the other of sixth conductive portions (Fig. 12; wherein figure shows electrode connecting TS4 and TS2) through a ninth via hole (Fig. 12; wherein figure shows via holes with box with x) provided in the ninth overlapping area (Fig. 12; wherein figure shows electrode connecting TS4 and TS2); 
the input electrode of the sixth transistor (TS4; Fig. 12) is respectively coupled to the output electrode of the first transistor (TS8; Fig. 12) and the gate electrode of the fifth transistor (TS3; Fig. 12) through the fifth conductive connection portion (Fig. 12; wherein figure shows electrode connected between transistors TS6, TS4, TS8, and TS3).

Claim 32, Wang (Fig. 1-18) discloses a display device (Fig. 1) comprising the display substrate (SUB; Fig. 3) according to claim 1 (See rejection to claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0304374 A1) in view of Jung et al (US 2019/0318693 A1).

Claim 2, Wang discloses the display substrate according to claim 1.
Wang does not expressly disclose wherein a gate electrode of the first transistor comprises: 
a first gate pattern, a second gate pattern, and a third gate pattern; 
an orthographic projection of the first gate pattern on the substrate and an orthographic projection of the second gate pattern on the substrate both partially overlap an orthographic projection of a channel portion of the first transistor on the substrate, the first gate pattern and the second gate pattern both extend along a second direction, and the second direction intersects the first direction; 
the third gate pattern is located at a side of the channel portion of the first transistor away from the second level signal line, and the third gate pattern is respectively connected to the first gate pattern and the second gate pattern; 
an end of the first gate pattern away from the third gate pattern or an end of the second gate pattern away from the third gate pattern is coupled to the clock signal line.  
Jung (Fig. 5 and 6) discloses wherein a gate electrode (GE1a and GE1b; Fig. 6) of the first transistor (T1a and T1b; Fig. 6) comprises: 
a first gate pattern (GE1a; Fig. 6), a second gate pattern (GE1b; Fig. 6), and a third gate pattern (GE5; Fig. 6); 
an orthographic projection of the first gate pattern (GE1a; Fig. 6) on the substrate (SUB; Fig. 2 and 3) and an orthographic projection of the second gate pattern (GE1b; Fig. 6) on the substrate (SUB; Fig. 2 and 3) both partially overlap an orthographic projection of a channel portion (ACT1a and ACT1b; Fig. 6) of the first transistor (T1a and T1b; Fig. 6) on the substrate (SUB; Fig. 2 and 3), the first gate pattern (GE1a; Fig. 6) and the second gate pattern (GE1b; Fig. 6) both extend along a second direction (DR1; Fig. 6), and the second direction (DR1; Fig. 6) intersects the first direction (DR2; Fig. 6); 
the third gate pattern (GE5; Fig. 6) is located at a side of the channel portion (ACT1a and ACT1b; Fig. 6) of the first transistor (T1a and T1b; Fig. 6) away from the second level signal line (1104; Fig. 6; Paragraph [0196]; wherein discloses fourth signal line is a gate high voltage VGH), and the third gate pattern (GE5; Fig. 6) is respectively connected to the first gate pattern (ACT1a; Fig. 6) and the second gate pattern (ACT1b; Fig. 6); 
an end of the first gate pattern (GE1a; Fig. 6) away from the third gate pattern (GE5; Fig. 6) or an end of the second gate pattern away from the third gate pattern is coupled to the clock signal line (1003; Fig. 6; Paragraph [0206]; wherein discloses third input line supplies the second clock signal CLK2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s gate driving circuit by applying a double gated transistor, as taught by Jung, so to use a gate driving circuit with a double gated transistor for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 3, Wang (Fig. 1-18) discloses wherein a width to length ratio of a channel of the first transistor (TE12; Fig. 4), a width to length ratio of a channel of the second transistor (TE8; Fig. 4) and a width to length ratio of a channel of the third transistor (TE9; Fig. 9) are the same (Fig. 4; wherein figure shows transistors TE12, TE8, and TE9 have similar width to length ratio);
wherein in the second direction (Fig.4; wherein shows as the vertical direction), a length of the channel portion of the second transistor (TE8; Fig. 4) is the same as a length (Fig. 4; wherein figure shows transistors TE8 and TE9 have similar length) of the channel portion of the third transistor (TE8; Fig. 4), and the length of the channel portion of the second transistor (TE8; Fig. 4) is smaller than a length (Fig. 4; wherein figure shows transistor TE8 has a smaller length then transistor TE12) of the channel portion of the first transistor (TE12; Fig. 4); 
in the first direction (Fig.4; wherein shows as the horizontal direction), a width of the channel portion of the second transistor (TE8; Fig. 4) is the same as a width (Fig. 4; wherein figure shows transistors TE8 and TE9 have similar width) of the channel portion of the third transistor (TE9; Fig. 4), and the width of the channel portion of the second transistor (TE8; Fig. 4) is smaller than a width (Fig. 4; wherein figure shows transistor TE8 has a smaller width then transistor TE12) of the channel portion of the first transistor (TE12; Fig. 4).  

Claims 14 and 23, Wang discloses the display according to claim 13 and the display substrate according to claim 22. 
Wang does not expressly disclose wherein the seventh transistor includes two seventh active patterns arranged along the second direction, and each of the two seventh active patterns includes seventh conductive portions and seventh channel portions alternately arranged along the first direction; 
the seventh channel portions corresponds to the fourth gate patterns in one-to-one correspondence, and the orthographic projection of each seventh channel portion on the substrate is located within the orthographic projection of the corresponding fourth gate pattern on the substrate; 
one part of the seventh conductive portions in the seventh transistor correspond to the first input electrode patterns in one-to-one correspondence, and the orthographic projection of the first input electrode pattern on the substrate and the orthographic projection of the corresponding seventh conductive portion on the substrate have a second overlapping area, and the first input electrode pattern is coupled to the corresponding seventh conductive portion through at least one second via hole provided in the second overlap area; 
another part of the seventh conductive portions in the seventh transistor correspond to the first output electrode patterns in one-to-one correspondence, and the orthographic projection of the first output electrode pattern on the substrate and the orthographic projection of the corresponding seventh conductive portion on the substrate have a third overlapping area, and the first output electrode pattern is coupled to the corresponding seventh conductive portion through at least one third via hole provided in the third overlapping area; 
the eighth transistor includes two eighth active patterns arranged along the second direction, each of the eighth active patterns includes an eighth conductive portion and an eighth channel portion, an orthographic projection of the eighth conductive portion on the substrate and the orthographic projection of the input electrode of the eighth transistor on the substrate have a fourth overlapping area, and the eighth conductive portion is coupled to the input electrode of the eighth transistor through at least one fourth via hole provided in the fourth overlapping area; 
the orthographic projection of the eighth channel portion on the substrate is located within the orthographic projection of the gate electrode of the eighth transistor on the substrate; 
the seventh active patterns have a one-to-one correspondence with the eighth active patterns, and the corresponding seventh active pattern and the eighth active pattern are formed by a continuous third semiconductor layer.  
Jung (Fig. 5 and 6) discloses wherein the seventh transistor (T7; Fig. 6) includes two seventh active patterns (ACT7; Fig. 6; wherein figure shows two active patterns) arranged along the second direction (Fig. 6; wherein figure shows two active patterns arranged along horizontal direction), and each of the two seventh active patterns (ACT7; Fig. 6; wherein figure shows two active patterns) includes seventh conductive portions (DE7 and SE7; Fig. 6) and seventh channel portions (ACT7; Fig. 6) alternately arranged along the first direction (Fig. 6; wherein figure shows alternating regions arranged along vertical direction); 
the seventh channel portions (ACT7; Fig. 6) corresponds to the fourth gate patterns in one-to-one correspondence (GE7; Fig. 6), and the orthographic projection of each seventh channel portion (ACT7; Fig. 6) on the substrate (SUB; Fig. 3) is located within the orthographic projection of the corresponding fourth gate pattern (GE7; Fig. 6) on the substrate (SUB; Fig. 3); 
one part of the seventh conductive portions (DE7; Fig. 6) in the seventh transistor (T7; Fig. 6) correspond to the first input electrode patterns in one-to-one correspondence (Paragraph [0200]), and the orthographic projection of the first input electrode pattern (Paragraph [0200]) on the substrate (SUB; Fig. 3) and the orthographic projection of the corresponding seventh conductive portion (DE7; Fig. 6) on the substrate (SUB; Fig. 3) have a second overlapping area (Fig. 6; wherein figure shows an overlapping area), and the first input electrode pattern (Paragraph [0200]) is coupled to the corresponding seventh conductive portion (DE7; Fig. 6) through at least one second via hole (Fig. 6; wherein figure shows via holes as box with x) provided in the second overlap area (Fig. 6; wherein figure shows an overlapping area); 
another part of the seventh conductive portions (SE7; Fig. 6) in the seventh transistor (T7; Fig. 6) correspond to the first output electrode patterns in one-to-one correspondence (1006; Fig. 6), and the orthographic projection of the first output electrode pattern (1006; Fig. 6) on the substrate (SUB; Fig. 3) and the orthographic projection of the corresponding seventh conductive portion (SE7; Fig. 6) on the substrate (SUB; Fig. 3) have a third overlapping area (Fig. 6; wherein figure shows an overlapping area), and the first output electrode pattern (1006; Fig. 6) is coupled to the corresponding seventh conductive portion (SE7; Fig. 6) through at least one third via hole (Fig. 6; wherein figure shows via holes as box with x) provided in the third overlapping area (Fig. 6; wherein figure shows an overlapping area); 
the eighth transistor (T6; Fig. 5 and 6) includes two eighth active patterns (ACT6; Fig. 6; wherein figure shows two active patterns) arranged along the second direction (Fig. 6; wherein figure shows two active patterns arranged along horizontal direction), each of the eighth active patterns (ACT6; Fig. 6; wherein figure shows two active patterns) includes an eighth conductive portion (DE6 and SE6; Fig. 6) and an eighth channel portion (ACT6; Fig. 6), an orthographic projection of the eighth conductive portion (SE6; Fig. 6) on the substrate (SUB; Fig. 3) and the orthographic projection of the input electrode (1004; Fig. 6; Paragraph [0197]) of the eighth transistor (T6; Fig. 6) on the substrate (SUB; Fig. 3) have a fourth overlapping area (Fig. 6; wherein figure shows an overlapping area), and the eighth conductive portion (SE6; Fig. 6) is coupled to the input electrode (1004; Fig. 6; Paragraph [0197]) of the eighth transistor (T6; Fig. 6) through at least one fourth via hole (Fig. 6; wherein figure shows via holes as box with x) provided in the fourth overlapping area (Fig. 6; wherein figure shows an overlapping area); 
the orthographic projection of the eighth channel portion (ACT6; Fig. 6) on the substrate (SUB; Fig. 3) is located within the orthographic projection of the gate electrode (GE6; Fig. 6) of the eighth transistor (T6; Fig. 6) on the substrate (SUB; Fig. 6); 
the seventh active patterns (ACT7; Fig. 6) have a one-to-one correspondence with the eighth active patterns (ACT6; Fig. 6), and the corresponding seventh active pattern (ACT7; Fig. 6) and the eighth active pattern (ACT6; Fig. 6) are formed by a continuous third semiconductor layer (Fig. 6; wherein figure shows a continuous semiconductor layer).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s gate driving circuit by applying a transistor arrangement for a shift register, as taught by Jung, so to use a gate driving circuit with a transistor arrangement for a shift register for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 15, Wang discloses the display substrate according to claim 1.
Wang does not expressly disclose wherein the clock signal line, the inverted clock signal line, and the second level signal line all extend along the first direction, and an orthographic projection of the clock signal line on the substrate, an orthographic projection of the inverted clock signal line on the substrate, and an orthographic projection of the second level signal line on the substrate are all located at a side of an orthographic projection of the shift register unit on the substrate away from a display area of the display substrate.  
Jung (Fig. 5 and 6) discloses wherein the clock signal line (1002; Fig. 6), the inverted clock signal line (1003; Fig. 6), and the second level signal line (1004; Fig. 6) all extend along the first direction (Fig. 6; wherein figure shows lines extending in vertical direction), and an orthographic projection of the clock signal line (1002; Fig. 6) on the substrate (SUB; Fig. 3), an orthographic projection of the inverted clock signal line (1003; Fig. 6) on the substrate (SUB; Fig. 3), and an orthographic projection of the second level signal line (1004; Fig. 6) on the substrate (SUB; Fig. 3) are all located at a side of an orthographic projection of the shift register unit (SST1; Fig. 6) on the substrate (SUB; Fig. 3) away from a display area (PXL; Fig. 2) of the display substrate (SUB; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s gate driving circuit by applying a transistor arrangement for a shift register, as taught by Jung, so to use a gate driving circuit with a transistor arrangement for a shift register for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Allowable Subject Matter
Claims 6-7 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 25 are directed to elements T4 and T5 which are formed by a continuous semiconductor layer as shown in Applicant’s figure 4. The Examiner believes this limitation is not specifically taught or disclosed by the cited prior art references. 
Claims 7 and 26 are dependent from claims 6 and 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        11/23/2022